DETAILED ACTION
Remarks
The present application was filed 20 November 2020.
Claims 1-20 are pending.
This application is in condition for allowance except for the formal matters set forth below
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings filed on 30 November 2020 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because exceeds 150 words and uses the form and phraseology used in patent claims (it is a nearly verbatim repetition of the independent claims).  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Extracting Code Patches from Binary Code for Independent Fuzz Testing”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, Ota (US 2021/0397148) discloses [a] computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor (e.g., Ota, Fig. 2 and associated text) to perform: 
determining a characterization of a terminal of a plurality of terminals within a binary code based on influences of the terminal, wherein the terminal is a code artifact that serves to provide input to or output from a code unit of the binary code, wherein the influences indicate influences between the terminal and at least one of the plurality of terminals, wherein the characterization of the terminal indicates a role of the terminal in the binary code; (e.g., Ota, Fig. 18C and associated text, par. [0288]: nodes (634, 635, 644 and 645) representing the input and output parameters [terminals] in the instance of the function represented; par. [0257]: edges 62 represent having the dependency [influence] relation [note that variables and functions in the source would also be in the binary]).
based on the characterization of the terminal, determining that the terminal is potentially affected by external input that is inputted to a device executing the binary code; (e.g., Ota, Fig. 18C and associated text, par. [0288]: each of the node 61 representing the device variable having the dependency relation with the represented input parameters [see figure, nodes D1 and D2 are external to box 64 and potentially affect nodes 644 (terminals) because nodes 644 are dependent on them])
 determining for the terminal a corresponding propagation path within the binary code, wherein the propagation path indicates a reachability of the terminal within the binary code; (e.g., Ota, par. [0152]: control part 11 lists variables [terminals] which have a dependency relation with the variable of interest as the results of tracing the route [propagation path]. The variables which have a dependency relation are variables which appear on the route [routes (paths) in the program would be in the binary]).
However, the “locating in the binary code a code patch associated with a functionality of the binary code, wherein the code patch is associated with the propagation path of the terminal, wherein the code patch comprises the terminal, wherein the code patch can be executed independently from the binary code, wherein the code patch comprises at least a first code element from a first code unit associated with a first hierarchy level of the binary code and a second code element from a second code unit associated with a second hierarchy level of the binary code, whereby crossing through different code hierarchy levels, wherein the code patch excludes at least a third code element of the first code unit; extracting the code patch from the binary code for testing; and generating an emulation of the code patch to enable fuzz testing of the emulation, whereby the code patch is tested independently” features of the claim, in combination with the other elements recited, is not taught by Ota or any other prior art of record and would not have been obvious. The other independent claims include substantially similar features and there are no other issues with respect to any claim. Thus, all claims are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2021/0191845 teaches isolating a portion of an executable dataflow graph to enable testing of only that isolated portion of the dataflow graph at par. [0004];
“BISTRO: Binary Component Extraction and Embedding for Software Security Applications” teaches using binary component extraction carving out a patched component from a patched program at p. 200.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196